Citation Nr: 9925229	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and if so, whether the claim is well-
grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981, and from January 1983 to September 1992.                    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  Since the April 1995 RO unappealed denial of the 
veteran's claim for service connection for a psychiatric 
disorder, the RO has received evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  No medical evidence of an inservice psychiatric disease 
or injury, or medical  evidence of a nexus between a disease 
or injury during service and the veteran's current 
psychiatric disability, has been received.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1995 RO decision 
denying service connection for a psychiatric disorder, which 
was the last final denial with respect to this issue, is new 
and material;  the claim is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7105 (West 1991);  38 C.F.R. § 3.156 
(1998).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims. 38 U.S.C.A. §§ 1110, 
5107, 5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1998).

38 C.F.R. § 3.156 pertains to new and material evidence.  
Under this provision, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The purpose of this regulation "was not to require the 
veteran to demonstrate the new evidence would change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, this presumption of credibility is not unlimited; 
Justus does not require VA to consider patently incredible 
evidence to be true.  Duran v. Brown, 7 Vet. App. 216 (1994).

Prior to the United States Court of Appeals for the Federal 
Circuit's decision in Hodge, a higher standard for whether 
new and material evidence had been submitted was in effect, 
first announced in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This evidentiary standard was higher than the 
standard for whether a claim was well grounded.  Winters v. 
West, 12 Vet. App. 203, 207-208 (1999).  By contrast, the 
evidentiary standard announced in Hodge for whether new and 
material evidence has been submitted is more lenient than the 
standard for whether a claim is well grounded.  Id.  As a 
result, if the Board determines that new and material 
evidence has been submitted under the Hodge standard, the 
Board must then determine whether the claim is well grounded 
before adjudicating the case on the merits or undertaking to 
assist the veteran in development of his claim.  Winters.   

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a);  Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

In April 1995, the RO denied the veteran's claim for service 
connection for a nervous condition.  The evidence considered 
included service medical records, and VA reports of 
hospitalization from June 1994 to July 1994, and from July 
1994 to August 1994.  In denying the claim, the RO noted that 
the veteran had been hospitalized for psychosis in 1994, and 
that service medical records were negative for complaint or 
treatment for psychosis.  The RO further noted that the cited 
evidence of record did not establish that the veteran's 
condition was manifested to a compensable degree within one 
year of the veteran's discharge from service.  

The veteran not appeal the April 1995 RO decision denying his 
claim for service connection for a nervous condition, and the 
decision became final.  

New to the record is an enlisted evaluation report, dated in 
April 1986 reflecting performance of 5 out of 5 in all of 17 
categories of performance except "performs under pressure" 
and "displays sound judgment."  In the "performs under 
pressure category," the veteran was rated 4 out of 5 by both 
the rater and indorser.  In the "displays sound judgment" 
category, the veteran was rated 5 out of 5 by the rater, but 
only 4 out of 5 by the indorser.  Among the many positive 
comments, the only negative observation of the rater was that 
the veteran's "only weak area is that of performance under 
pressure, which improves only through experience."  The 
indorser made a similar comment.

Also new to the record are private and state government 
medical and social service records of treatment from 
September 1994 to December 1994, and from February 1997 to 
August 1997.  They reflect diagnoses of bipolar disorder and 
paranoid schizophrenia;  bipolar disorder / mixed psychotic 
features;  bipolar I disorder, depressed with mood-congruent 
psychotic features, in partial remission;  bipolar II 
disorder, depressed, with psychosis;  and bipolar depression.  

Lay statements from the veteran's brother and sister, 
received in April 1998, describe the veteran's mental 
condition and admission for psychiatric treatment in 1995.  
His brother stated he was shocked at the veteran's condition, 
and that the veteran was not the same happy-go-lucky person 
he had known growing up.  His sister described the veteran's 
condition as depressed, withdrawn, and afraid, and paranoid 
the military was coming to get him and was after his money. 

The RO additionally received, in April 1988, a statement from 
the veteran's wife regarding his claim.  She indicated that 
the veteran was a well-adjusted and upbeat person before he 
entered the Army in 1983.  She referred to Army 
"brainwashing" beginning in basic training.  She said that 
when she joined the veteran in Germany, after he was 
stationed there, he was not the same man she had known prior 
to that time.  She said the veteran stated at that time that 
he now believed that when we die we don't go to hell, because 
we are living in hell now.  She said the veteran was already 
a very hard worker and that "[w]hen the Army lit a fire 
under him, he fried."  She said in November 1986, she saw 
the first signs of his bipolar disease, when he pushed 
himself to succeed under the intense stress of Instructor 
School.  She said that a friend of the veteran's commented 
that the veteran wasn't himself anymore.  She said that the 
veteran feared he wouldn't last in the Army for the 20 year 
period required for retirement, and took an "early out" 
after the Gulf War. 

In the present case, the Board finds that the statements of 
the veteran's wife, viewed in conjunction with the April 1986 
enlisted evaluation report, are new to the record and are 
material.  That is, they are evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge.  It 
is the first detailed lay account of the veteran's inservice 
experience, and the first observation of a relation between 
the veteran's inservice experience and his current condition.  
The wife's accounts of the veteran having trouble with 
pressure are corroborated by the enlisted evaluation report.  
In light of the foregoing, the Board finds that new and 
material evidence to reopen the veteran's claim has been 
presented.  

Nevertheless, the claim must be denied as not well grounded.  
There is no medical evidence of record of a psychiatric 
disease or injury during service (a matter which requires 
medical expertise), or relating the veteran's current 
psychiatric disability to his period of active service;  nor 
is there any medical evidence of a psychiatric disability 
until 1994, may years after the veteran's period of active 
service.  Accordingly, the claim for service connection for 
an acquired psychiatric disorder must be denied as not well 
grounded.  Winters; Epps.

The Board acknowledges that, as is reflected by a July 1998 
supplemental statement of the case, the RO denied the 
veteran's claim on the ground that new and material evidence 
adequate to reopen the claim for service connection for an 
acquired mental disorder had not been submitted.  The RO 
adjudicated the claim under the Colvin standard for new and 
material evidence, prior to the Federal Circuit's change in 
this standard in Hodge.  However, there is no medical 
evidence of a psychiatric disease during service, and no 
medical nexus evidence linking the veteran's current 
psychiatric disability to a disease or injury during his 
period of active service.  Thus, even if the RO had found new 
and material evidence to have been submitted, there is a 
clear absence from the total record of two required elements 
of the Caluza criteria for a well grounded claim.  
Accordingly, the claim would have necessarily been denied. 
Even if the Board were to conclude that the RO "erred" by 
its understandable failure to predict the downfall of Colvin, 
any such "error" would not have been prejudicial to the 
veteran's claim because it is clear that the claim would not 
have been well grounded.  Winters v. West, 12 Vet. App. 203, 
207-208 (1999).  A remand is not required where there is no 
possibility of the veteran receiving any benefits.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To this extent the appeal is granted.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

